Citation Nr: 9906109	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-19 299	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from February 1969 to October 
1970.  

This case was before the Board in May 1997 at which time 
service connection for cancer of the bladder was denied and 
the present issue was remanded for additional development.  
At that time, the veteran's low back disability was 
classified as lumbosacral strain and was rated as 10 percent 
disabling; however, the veteran's low back disability has 
been reclassified as degenerative disc disease of the lumbar 
spine with a 20 percent rating assigned from the date of 
receipt of the veteran's claim for increase in November 1992.  
Thus, the appellate issue for consideration is that set out 
on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Degenerative disc disease of the lumbar spine is 
productive of not more than moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, .4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5292, 
5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was 
hospitalized for observation for two days in September 1969 
after falling several feet from a helicopter and injuring his 
right flank and back.  On hospital discharge physical 
examination was normal.  Separation examination in October 
1970 was negative for any findings with respect to the low 
back.  

On initial VA examination in May 1971, the veteran complained 
of stiffness and aching of the low back to the extent that on 
some mornings it was difficult for him to get out of bed.  An 
x-ray study of the lumbosacral spine was negative as to any 
abnormality.  Full range of motion and slight muscle spasm 
were noted on clinical evaluation and a diagnosis of 
intermittent lumbosacral strain was reported.  A rating 
action in May 1971 granted service connection for lumbosacral 
strain and assigned a 10 percent rating under Diagnostic Code 
5295.  

On November 2, 1992, the veteran filed a claim for an 
increased evaluation for his lumbosacral strain.  A private 
hospital report, dated in October 1991 showed that the 
veteran complained of flare-ups of his back about twice a 
year since his discharge from service.  It was also reported 
that immediately prior to his visit he had bent over at work 
and had an onset of severe low back pain.  X-ray studies of 
the lumbosacral spine were unremarkable.  On clinical 
evaluation, the assessment was lumbar strain.  The veteran 
was seen at a VA medical facility the following day.  

VA outpatient treatment records for 1991-92 show complaints 
of low back pain.  A notation in October 1991 showed the 
veteran had increased back pain after bending over at work.  
An entry in October 1992 noted a magnetic resonance imaging 
(MRI) showing a bulging disc, the examiner attributed the 
veteran's increased pain to his work injury the year before.  
(A rating action in March 1995 denied service connection for 
this disc protrusion.)


On VA examination in December 1993, the veteran reported 
doing back exercises and using a back brace for support.  He 
complained of his back going out on him occasionally and of 
being unable to pick up things from the floor unless he 
squatted.  He also reported occasional pain down the back of 
his left leg.  On examination, some slight tenderness on 
palpation of the right lumbosacral area was noted.  Forward 
flexion was to 50 percent of normal at which time pain began.  
Backward extension and bilateral flexion were said to be 
good.  Rotation to the right was good, but on rotation to the 
left there was slight pain noted.  The examiner noted that 
x-ray studies of lumbosacral spine in 1991 and 1992 were 
normal.  He referred to an MRI showing early degeneration of 
L1-2 and L4-5 at the disc and a small left paracentral disc 
protrusion at L1-2, but no flank disc herniation.  

At a hearing on appeal in December 1994, the veteran 
complained of pain in his low back at all times with extreme 
pain at times.  He also reported having a problem with his 
low back shortly before the hearing.  He stated that he had a 
problem with flexion and that he wore a back brace for 8 to 
10 hours a day.  In concluding, his representative asked for 
consideration of the low back disability under Code 5293.  

A report of a private consultation in March 1995 provided a 
history of the veteran's low back problems.  Examination 
revealed tenderness with limited range of motion.  Flexion 
was to the upper pretibial areas.  There was no discomfort 
with extension, lateral rotation or lateral flexion.  
Straight leg raising was negative bilaterally.  An x-ray 
study showed disc space narrowing at L-4 and L5-S1.  The 
impression was lumbar strain.  

In a June 1997 statement, the veteran indicated that his back 
had gone out on him that month.  Private treatment records 
for 1996-97 show continuing back complaints as well as 
treatment for cardiovascular disability.  


The veteran underwent a VA examination in July 1997, pursuant 
to this Board's remand.  The examiner furnished a history of 
the veteran's low back disability.  The veteran complained of 
radiation of pain into the right lower extremity.  He 
complained of pain at the four level on a scale of one to ten 
with acute flare-ups six or seven times a year that put him 
on his back for two or three days.  He wore a brace, but did 
not use crutches or a cane.  

The examiner found no fixed deformity or postural 
abnormalities.  Mild paravertebral muscle spasm was noted in 
the lumbar spine.  Range of motion was forward flexion to 50 
degrees, backward extension to 24-36 degrees, lateral flexion 
to 20 degrees bilaterally, rotation to the left to 30 degrees 
and rotation to the right to 35 degrees. With respect to pain 
on movement, the examiner noted that the veteran had 
discomfort in all ranges of motion, but most significantly in 
all flexion movements.  Radiation of pain on the right was 
noted.  Straight leg raising was to 50 degrees on the left 
and only to 30 degrees on the right.  Deep tendon reflexes of 
both upper and lower extremities were reported as +2/4.  
There were no sensory motor loss and no muscle atrophy.  The 
examiner's impression was Degenerative disc disease, L1-L2, 
L4-L5; no evidence of herniated discs.  

In August and October 1998 the RO increased the rating for 
the veteran's low back disability from 10 percent to 20 
percent under Code 5293, effective from the date of receipt 
of the veteran's claim for increase effective November 2, 
1992.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F. R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  



The disability must be reviewed in relation to its history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity,  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion, 38 C.F.R. § 
4.40, and reduction of normal excursion of movements, 
including pain on movement, and weakened movement, 38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected back disability was 
previously rated under Code 5295 and is now rated under Code 
5293.  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293, for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  Under either 5294 or 5295, 
where there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in standing 
position, a rating of 20 percent is provided.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is present, a rating of 40 
percent is provided.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  When the intervertebral disc 
syndrome is moderate with recurring attacks, a 20 percent 
evaluation is warranted.  When the intervertebral disc 
syndrome is severe with recurring attacks with intermittent 
relief, a 40 percent evaluation is warranted.  When the 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, a 60 
percent evaluation is warranted.  

In addition, Diagnostic Code 5292 provides for the evaluation 
of limitation of motion of the lumbar spine. When the 
limitation of motion of the lumbar spine is slight, a rating 
of 10 percent is provided. When the limitation of motion of 
the lumbar spine is moderate, a rating of 20 percent is 
provided. When the limitation of motion of the lumbar spine 
is severe, a rating of 40 percent is provided.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Analysis

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible, that is, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This determination is based on the veteran's 
assertion that his service-connected low back disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  In this regard, this 
case was previously before the Board in May 1997, at which 
time the case was remanded for additional development of the 
evidence.  That action has been completed and the Board is 
satisfied that the statutory duty to assist the veteran has 
been met.  The Board has reviewed the service medical records 
and all other evidence of record pertaining to the veteran's 
low back disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  

The Board has considered the veteran's statements and hearing 
testimony describing the symptoms of his low back disability.  
However, this evidence must be viewed in conjunction with the 
medical evidence of record.  

As previously set forth, in order to be entitled to a higher 
rating, the medical evidence must show that the veteran's 
service-connected disability produces severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or severe limitation of motion, or severe lumbosacral 
strain.  

The veteran's low back disability is shown to be productive 
of significant impairment based on the veteran's complaints 
and the reported findings by private and VA examiners.  
However, neither his complaints nor the clinical and test 
findings at this time satisfy the criteria for severe 
impairmenton the basis of intervertebral disc syndrome, 
limitation of motion, or lumbosacral strain.  

Even with consideration of the veteran's complaints of pain 
with radiation, the evidence does not demonstrate that his 
back disability causes severe recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
Moreover, severe limitation of motion of the lumbar spine is 
not demonstrated.  It is also not shown that there is severe 
lumbosacral strain with listing of the whole spine to 
opposite side or marked limitation of forward bending, or 
loss of lateral motion with osteoarthritic changes.  
Consequently, an increased rating evaluation is not warranted 
under the criteria of diagnostic codes 5292, 5293, or 5295.  

While a careful review of the evidence does show an overall 
increase in symptoms of the veteran's low back condition, 
this was recognized by the increase in the veteran's rating 
from 10 percent to 20 percent, but a further increase is not 
shown to be warranted by the evidence of record.  Thus, an 
increase in the veteran's low back disability above the 20 
percent level currently in effect is not warranted.  

The reports of the current VA and private examinations 
adequately portray the functional loss due to pain, as well 
as, the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the currently assigned 20 
percent disability rating.  

As radiographic studies have repeatedly been negative for 
arthritis, and such disorder has not been service-connected 
referable to the appellant's low back disability, the 
criteria under 38 C.F.R. § 4.59 are not for application in 
the veteran's case.

The claimant's low back disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
standards, thereby precluding a grant of entitlement to an 
increased evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current 
evidence does not provide a basis which permits a higher 
evaluation.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
low back disability more nearly approximates the criteria for 
the next higher evaluation under any of the applicable codes 
and pertinent criteria.  38 C.F.R. § 4.7.  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


